355 F.2d 545
Shirley Ann HOLLAND et al., Appellants,v.The CENTRAL NATIONAL INSURANCE COMPANY OF OMAHA, Appellee.
No. 22860.
United States Court of Appeals Fifth Circuit.
Jan. 31, 1966.

Howard Moore, Jr., Atlanta, Ga., for appellants.
Edward W. Killorin, Atlanta, Ga., for appellee.
Before GEWIN and BELL, Circuit Judges, and HUGHES, District Judge.
PER CURIAM:


1
This is an appeal from an order of the United States District Court dismissing without prejudice the cross claims of the appellants.


2
The Central National Insurance Company of Omaha, appellee, filed in the United States District Court an action for declaratory judgment involving a policy of automobile liability insurance to determine whether it was under a duty to defend certain suits brought in the Georgia state court based on negligence involving the insured automobile.


3
The plaintiffs in the state court cases were joined by the appellee as defendants in the declaratory judgment case below. These defendants filed cross claims involving the same cause of action as the state court cases.


4
A review of the record reveals no error in the District Court's judgment dismissing the cross claims without prejudice.  It follows that the judgment should be, and it is affirmed.